Case 1:19-cv-03964-TWP-DML Document 1 Filed 09/19/19 Page 1 of 13 PageID #: 1



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION


PAULA SPEER, and                                CASE NO. 1:19-cv-3964
LEONARD SPEER,

                            Plaintiffs,         JURY DEMANDED
                     vs.

NEUTRON HOLDINGS, INC.,
NINEBOT INC., and SEGWAY INC.,

                            Defendants.



                                     COMPLAINT

      Plaintiffs Paula Speer and Leonard Speer, by counsel, for their complaint

against Neutron Holdings, Inc., Ninebot Inc., and Segway Inc., allege and state as

follows:

      1.       On or about June 14, 2019, Plaintiff Paula Speer sustained severe, life-

threatening, and permanent injuries as the result of her use of an electric scooter in

Indianapolis, IN.

      2.       This action is brought against Defendant Neutron Holdings, Inc.,

which operates electronic scooter rentals in Indianapolis under the business name

Lime, and who owned and regularly rents the electronic scooter in question.

      3.       This action is also brought against Defendants Ninebot, Inc. and

Segway Inc. who designed, manufactured, and/or distributed the electronic scooter

in question.
Case 1:19-cv-03964-TWP-DML Document 1 Filed 09/19/19 Page 2 of 13 PageID #: 2



                                          Parties

      4.     At all times relevant to this Complaint, Plaintiff Paula Speer is and

was a resident of the state of Indiana.

      5.     At all times relevant to this Complaint, Plaintiff Leonard Speer is and

was a resident of the state of Indiana.

      6.     At all times relevant to this Complaint, Leonard Speer is and was the

lawful husband of Paula Speer.

      7.     Neutron Holdings, Inc. (“Neutron”) is a for-profit corporation organized

under the laws of the state of Delaware, with its principal place of business located

in San Francisco, California. Neutron’s registered agent for service registered in the

state of Indiana is National Registered Agents, Inc., located at 150 West Market

Street, Suite 800, Indianapolis, IN, 46204.

      8.     Segway Inc. (“Segway”) is a for-profit corporation organized under the

laws of the state of Delaware, with its principal place of business located at 14

Technology Dr, Bedford, NH, 03110.

      9.     Ninebot Inc. (“Ninebot”) is a for-profit corporation organized under the

laws of the state of Delaware, with its headquarters located in Beijing, China, and

its principal place of business in the United States located in Bedford, New

Hampshire.

                            Statement of Jurisdiction

      10.    This Court possesses subject-matter jurisdiction pursuant to 28 U.S.C.

§ 1332 because there is complete diversity of parties and the amount in controversy


                                            2
Case 1:19-cv-03964-TWP-DML Document 1 Filed 09/19/19 Page 3 of 13 PageID #: 3



for the claims of each Plaintiff exceeds $75,000.

       11.    This Court possesses general personal jurisdiction over the Plaintiffs

as residents of this state.

       12.    This Court possesses specific personal jurisdiction over Neutron

pursuant to Ind. Trial Rule 4.4(A) because it operates a business in this state that

provided the scooter at issue in this action and its acts or omissions causing injury

to the Plaintiffs occurred within this state.

       13.    This Court possesses specific personal jurisdiction over both Segway

and Ninebot because they have purposefully availed themselves of the privilege of

conducting activities within Indiana.

       14.    Both Segway and Ninebot use a distribution network that they knew

would result in the sale and/or lease of their scooters in Indiana.

       15.    Both Segway and Ninebot use retailers and distributors to distribute,

sell, and/or lease their products in Indiana.

       16.    Those products include, without limitation, the specific type and model

of scooter at issue in this action.

       17.    In addition to Neutron, which leases Segway and Ninebot scooters in

Indiana, Segway’s website reveals a Segway Authorized Location in Indiana.

https://www.segway.com/locations (Sep. 18, 2019).

                                         Facts

       18.    Neutron, operating under the name “Lime,” leases, markets, and/or

distributes motorized scooters for public use in exchange for a fee operated under a


                                           3
Case 1:19-cv-03964-TWP-DML Document 1 Filed 09/19/19 Page 4 of 13 PageID #: 4



“pay as you go” model.

      19.    Neutron does this by deploying dockless scooters throughout a city that

may be rented at any time while a scooter is deployed.

      20.    Neutron has deployed scooters in four cities throughout Indiana

including Bloomington, Elkhart, Indianapolis, and South Bend.

      21.    According to Neutron’s list of cities in which Lime scooters are

available, https://www.li.me/locations (Sep. 18, 2019), there are only five states in

which Neutron operates in more cities than it does in Indiana.

      22.    The scooters Neutron uses are designed, manufactured, and produced

by Segway and/or Ninebot.

      23.    Neutron is one of the largest users of Segway and Ninebot products in

the world.

      24.    Since Neutron’s deployment of electronic scooters in later 2017 and

early 2018, there have been numerous reports of injuries suffered as a result of

equipment failures. See, e.g., Peter Holley, Lime scooter riders are being injured by

‘sudden excessive braking,’ company says, WASHINGTON POST (Feb. 25, 2019),

https://www.washingtonpost.com/technology/2019/02/25/lime-scooter-riders-are-

being-injured-by-sudden-excessive-braking-company-admits/; Arman Azad, That

electric scooter might be fun. It also might be deadly, CNN, Oct. 1, 2018,

https://www.cnn.com/2018/09/29/health/scooter-injuries/index.html; Ryan Felton, E-

Scooter Ride-Share Industry Leaves Injuries and Angered Cities in its Path,

CONSUMER REPORTS, Feb. 5, 2019, https://www.consumerreports.org/product-


                                           4
Case 1:19-cv-03964-TWP-DML Document 1 Filed 09/19/19 Page 5 of 13 PageID #: 5



safety/e-scooter-ride-share-industry-leaves-injuries-and-angered-cities-in-its-path/;

Rachel Becker, Scooter injuries are a thing, and they’re sending people to the ER,

THE VERGE, Jan. 25, 2019, https://www.theverge.com/2019/1/25/18197523/scooter-

injuries-bird-lime-la-california-emergency-room-concussion-helmet.

      25.    On or about June 14, 2019, Paula Speer was added to the list of

persons seriously injured.

      26.    While riding a scooter provided by Neutron that was designed,

manufactured, and distributed by Segway and/or Ninebot, Speer suffered a

traumatic brain injury and other serious injuries when she was thrown from the

scooter.

      27.    Paula Speer’s injuries were directly and proximately caused by the

failure to warn of dangers in the product as well as defects in the design and/or

manufacture of the scooter in question.

      28.    The defects include, without limitation: the sticking of the accelerator

on the scooter; the sudden, unexpected, and rapid acceleration of the scooter; an

unstable center of gravity; the fact that the scooter was deceivingly powerful; the

small wheels, which made it unstable; and the dangerous operation of the brakes,

which may have caused the scooter to throw Paula Speer forward and onto the

pavement when she attempted to stop the rapidly accelerating scooter.

      29.    Paula Speer was a user in the class of persons that each Defendant

should reasonably foresee as being subject to the harm caused by the defective

conditions of the scooter.


                                          5
Case 1:19-cv-03964-TWP-DML Document 1 Filed 09/19/19 Page 6 of 13 PageID #: 6



      30.     Each Defendant is engaged in the business of selling, leasing, or

otherwise putting into the stream of commerce the scooter at issue in this action.

      31.     The scooter at issue reached Paula Speer without substantial

alteration in the condition in which the product left the possession of each

Defendant.

      32.     Alternatively, the defects in the scooter that led to Paula Speer’s

injuries was the result of faulty maintenance of the scooter by one or more of the

Defendants.

      33.     The scooter was not in conformity with the generally recognized state

of the art applicable to the safety of the product at the time the product was

designed, manufactured, packaged, and labeled.

      34.     The state of the scooter was not the result of compliance with

applicable codes, standards, regulations, or specifications.

      35.     The scooter was expected to be used by all persons, including both

experienced and inexperienced riders, on various types of surfaces, including,

without limitation, concrete and asphalt.

      36.     The scooter was capable of being made safe.

      37.     Paula Speer used the scooter precisely as it was intended to be used.

      38.     Paula Speer did not sign a user agreement or any other documentation

prior to using the scooter in question.




                                            6
Case 1:19-cv-03964-TWP-DML Document 1 Filed 09/19/19 Page 7 of 13 PageID #: 7



                                CAUSES OF ACTION

      39.      The following is a non-exhaustive list of causes of action supported by

the facts of this case. Rabe v. United Air Lines, Inc., 636 F.3d 866, 872 (7th Cir.

2011) (“A complaint need not identify legal theories, and specifying an incorrect

theory is not a fatal error.”); Ryan v. Ill. Dep’t of Children & Family Servs., 185 F.3d

751, 764 (7th Cir. 1999) (“We have consistently held that plaintiffs are not required

to plead legal theories. While a plaintiff may plead facts that show she has no claim,

she cannot plead herself out of court by citing to the wrong legal theory or failing to

cite any theory at all.” (citations omitted)). These enumerated causes of action shall

not in any way limit the legal bases for liability or recovery in this case.



                Count I: Strict Liability for Manufacturing Defect
                           (Against Segway & Ninebot)

      40.      Plaintiffs incorporate all allegations of this Complaint as though fully

stated here, including the allegations of Counts II, III, IV, V & VI, except to the

extent that they are in conflict with the allegations stated here in Count I.

      41.      Segway and Ninebot are the manufacturers of the scooter that injured

Paula Speer.

      42.      Segway and Ninebot are in the business of selling the type and model

of scooter that injured Paula Speer.

      43.      Segway and Ninebot placed the scooter that injured Paula Speer into

the stream of commerce.



                                            7
Case 1:19-cv-03964-TWP-DML Document 1 Filed 09/19/19 Page 8 of 13 PageID #: 8



      44.      The scooter was in a defective condition when it was placed into the

stream of commerce by Segway and Ninebot.

      45.      The scooter was in a defective condition when it was furnished to

Paula Speer.

      46.      The defective condition included, without limitation, a defective

accelerator, a defective braking system, defective wheels that made the scooter

unstable, and an effective overall design that made the scooter prone to instability

and that had a dangerously high center of gravity.

      47.      The scooter deviated from its intended design.

      48.      The scooter was expected to and did reach Paula Speer without

substantial alteration of the condition in which Segway and Ninebot placed the

scooter into the stream of commerce.

      49.      Paula Speer suffered physical harm.

      50.      The defective condition of the scooter was a responsible cause of the

physical harm to Paula Speer.

      51.      For these reasons, Segway and Ninebot are strictly liable to Paula

Speer, pursuant to the Indiana Product Liability Act.



               Count II: Strict Liability for Manufacturing Defect
                (In the Alternative to Count I: Against Neutron)

      52.      Plaintiffs incorporate all allegations of this Complaint as though fully

stated here, including the allegations of Counts I, III, IV, V & VI except to the

extent that they are in conflict with the allegations stated here in Count II.
                                            8
Case 1:19-cv-03964-TWP-DML Document 1 Filed 09/19/19 Page 9 of 13 PageID #: 9



      53.    Count II is pleaded in the alternative to Count I.

      54.    Pursuant to Indiana Code § 34–20–2–4, if the Court is unable to hold

jurisdiction over Segway and Ninebot, then that manufacturer’s principal

distributor or seller over whom a court may hold jurisdiction shall be considered, for

the purposes of assessing strict liability, the manufacturer of the product.

      55.    Neutron is the principal distributor and/or seller in the state of

Indiana of the type of scooter that injured Paula Speer.

      56.    Accordingly, for the same reasons stated in Count I, if the court lacks

jurisdiction over Segway and Ninebot, then Neutron is strictly liable to Paula Speer,

pursuant to the Indiana Product Liability Act.



                             Count III: Failure to Warn
                              (Against All Defendants)

      57.    Plaintiffs incorporate all allegations of this Complaint as though fully

stated here, including the allegations of Counts I, II, IV, V & VI, except to the

extent that they are in conflict with the allegations stated here in Count III.

      58.    Defendants supplied the scooter in an unreasonably dangerous

condition.

      59.    The dangers posed by the scooter was a non-obvious danger to

inexperienced riders such as Paul Speer.

      60.    Defendants knew or had reason to know that the scooter was likely to

be dangerous to a user consumer when used in the reasonably expected manner

that Paula Speer utilized.
                                           9
Case 1:19-cv-03964-TWP-DML Document 1 Filed 09/19/19 Page 10 of 13 PageID #: 10



       61.    Defendants failed to properly label the scooter with reasonable

 warnings about the dangers of the scooter.

       62.    Defendants also failed to provide reasonably complete instructions

 about the proper use of the scooter.

       63.    Defendants could have made those warnings and provided those

 instructions to Paula Speer.

       64.    The failure to provide reasonable warnings and/or provide adequate

 instructions was the proximate cause of Paula Speer’s injuries.

       65.    Had Defendants warned and/or instructed Paula Speer of the dangers

 posed by and of proper use of the scooter, Paula Speer would not have been injured.

       66.    For these reasons, Defendants are liable to Paula Speer, pursuant to

 the Indiana Product Liability Act for failure to provide adequate instruction and/or

 warn of dangers.



                     Count IV: Negligence for Design Defect
          (In the Alternative to Counts I & II: Against All Defendants)

       67.    Plaintiffs incorporate all allegations of this Complaint as though fully

 stated here, including the allegations of Counts I, II III, V & VI, except to the extent

 that they are in conflict with the allegations stated here in Count IV.

       68.    Count IV is pleaded in the alternative to Counts I & II.

       69.    Defendants had duties to design the scooter to be free of flaws that

 cause injury through the product’s expected use.



                                           10
Case 1:19-cv-03964-TWP-DML Document 1 Filed 09/19/19 Page 11 of 13 PageID #: 11



       70.    Defendants’ duties extended to Paula Speer as a reasonably

 foreseeable and expected user of the scooter.

       71.    Paula Speer’s use of the scooter was the expected use of the product.

       72.    Defendants breached their duties to Paula Speer by designing the

 scooter such that it posed a danger to her through the reasonably foreseeable use.

       73.    The danger it posed to her included, without limitation, the ability to

 accelerate rapidly, become unstable, brake suddenly, and/or allow the rider to be

 thrown from the scooter.

       74.    Defendants failed to use reasonable care under the circumstances in

 designing the scooter.

       75.    The defective design and condition of the scooter was the proximate

 cause of Paula Speer’s injuries.

       76.    The defective design and condition of the scooter was the actual cause

 of Paula Speer’s injuries.

       77.    Although not a required element of a design-defect claim, see Kaiser v.

 Johnson & Johnson, No. 2:17-CV-114-PPS, 2018 U.S. Dist. LEXIS 19950, 2018 WL

 739871 (N.D. Ind. Feb. 7, 2018), it merits note that the scooter could have been

 designed to have prevented the injury to Paula Speer.

       78.    The alternative designs for the scooter are cost-effective.

       79.    For these reasons, Defendants are liable to Paula Speer for their

 negligence, pursuant to the Indiana Product Liability Act.




                                           11
Case 1:19-cv-03964-TWP-DML Document 1 Filed 09/19/19 Page 12 of 13 PageID #: 12



                            Count V: Common Law Negligence
                          (In the Alternative: Against Neutron)

        80.       Plaintiffs incorporate all allegations of this Complaint as though fully

 stated here, including the allegations of Counts I, II, III, IV & VI, except to the

 extent that they are in conflict with the allegations stated here in Count V.

        81.       Count V is pleaded in the alternative to Counts I, II, III & IV.

        82.       Neutron owed a duty of reasonable care to maintain its scooters in safe

 and operational condition.

        83.       Neutron breached that duty by failing to maintain the scooter that

 injured Paula Speer in safe and operational condition.

        84.       Paula Speer suffered severe injuries as a result of Neutron’s breaches

 of its duties.

        85.       Neutron is liable to Paula Speer for damages resulting from its

 negligence.

                               Count VI: Loss of Consortium
                                 (Against All Defendants)

        86.       Plaintiffs incorporate all allegations of this Complaint as though fully

 stated here, including the allegations of Counts I, II, III, IV & V, except to the

 extent that they are in conflict with the allegations stated here in Count VI.

        87.       Plaintiff Leonard Speer is the lawful husband of Paula Speer and has

 been at all times relevant to this Complaint.

        88.       Leonard Speer has and continues to reside with Paula Speer.




                                               12
Case 1:19-cv-03964-TWP-DML Document 1 Filed 09/19/19 Page 13 of 13 PageID #: 13



       89.    The injuries and damages to Paula Speer have caused Leonard Speer

 to suffer and continue to suffer the loss of consortium, love, care, companionship,

 and affection of his wife, Paula Speer.

       90.    For these reasons, Defendants are liable to Leonard Speer.

       WHEREFORE, Plaintiffs respectfully request judgment in an amount that

 will fairly compensate them for the losses and damages they have and will sustain

 as a result of Defendants’ actions, and all other just and proper relief.



                            DEMAND FOR JURY TRIAL

       The Plaintiffs respectfully demand a jury trial on all of their claims.


                                           Respectfully submitted,


                                           /s/ Eric S. Pavlack
                                           Eric S. Pavlack, #21773-49
                                           Colin E. Flora, #29914-49
                                           PAVLACK LAW, LLC
                                           50 E. 91st St., Ste. 317
                                           Indianapolis, IN 46240
                                           (317) 251-1100
                                           (317) 252-0352 fax
                                           Eric@PavlackLawFirm.com
                                           Colin@PavlackLawFirm.com




                                            13
